DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/3/2021.
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.
Applicant’s declaration filed 12/3/2021 is acknowledged.
Applicant has not present any specific arguments against any previous rejection and instead only states that the rejections are traversed. Applicant has presented a declaration, and the below response is therefore a response to the declaration.  With regard to any issue not presented in the declaration, please see the rejections below.
With regard to applicant’s declaration,
As to paragraph 5 of the declaration, applicant states that the experiments produced unexpected results, but the Examiner respectfully notes that applicant has not provided any evidence of unexpected results.  MPEP 716.02(b) explains that 
“BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of 
Applicant’s statement that the experiments produced unexpected results, without sufficient evidence, is, respectfully, conclusory.
As to paragraph 6,
Applicant states that when Saito et al. (Saito) (US 2004/0160707) was invented, applicant had not focused on achieving a high Hex magnetic field at 400°C or higher.  The Examiner respectfully notes that whether applicant did or did not focus on the Saito having a Hex magnetic field at 400°C or higher does not mean that such a feature is not present in the prior art.  Applicant is not stating that the prior art does not disclose this feature, and is instead only stating that such a feature was not a focus of the Saito invention.  As such, applicant is not presenting any evidence or argument that Saito fails to disclose such a feature.  That stated, the Examiner further notes that whether or not applicant focused on having the above feature does not mean that such a feature is not present in the prior art as a latent property. Meaning, in designing the device of Saito, the layered device of Saito can still reasonably disclose such a feature as it is a latent property, especially given the similarities between the applied prior art combination of references and the instant layered structure of the instant application.  As explained in MPEP 2145(II), “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art

As to paragraph 7,
Applicant argues that Saito only discloses an antiferromagnetic layer alloy essentially containing Pt-Mn.  The Examiner respectfully notes that it is the prior art combination that is stated to the disclose the claim features and not a single reference.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, Saito discloses more than “essentially Pt-Mn” as admitted by applicant’s paragraph 7 and further explained in the rejection below.  Saito explains that the layer at issue is Pt-Mn-X’, where X’ can be Cr.  As such, Saito reasonably discloses that the layer can be Pt-Mn-Cr.  Yoshikawa et al. (Yoshikawa) (US 2011/0222335) discloses that it is known to use Pt-Cr-Mn, Pt-Mn, Ir-Mn,  or Pt-Cr for an antiferromagnetic layer for a magnetoresistive element (Paragraph [0109]), and that the Pt-Cr layer can have a thickness from 5nm-20nm (50 Å to 200 Å) (Paragraph [0109]). In the combination, for the reasons stated below, the prior art combination of Saito in view of Yoshikawa discloses layers as claimed, including the use of Pt-Cr instead of Pt-Cr-Mn.
As to paragraph 8,

Lastly, as best understood, applicant is focusing on the new claim feature of a temperature of the exchange-coupled file (presumed to be film) is 400°C or higher when a value of Hex/Hex0 is 0.5.  This feature is not found in the original disclosure, and Hex0 is not defined in the original disclosure, as explained in the rejections below.  As such, this feature introduces new matter.  Even if such a feature were found in the original disclosure, applicant does not positively recite the feature because this feature is being recited as a conditional phrase.  Meaning, applicant is claiming that a temperature of the film is 400°C or higher when a specific magnetic field ratio is generated.  However, there is no requirement that the above claimed magnetic field ratio ever be generated.  Claims 1 and 10 are directed towards the final product and not the use of the product.  Because no magnetic field is present or has to be present, the prior art can be said to meet the claim feature when no magnetic field meeting this ratio is generated. Furthermore, the prior art combination discloses a substantially similar film structure, and for these reasons, it also reasonably discloses the claim feature.  As such, the Examiner respectfully disagrees with applicant. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
As to Claim 1,
The phrase “(300-x) Å” on the fourth to last line is objected to because it is unclear if the 300-x is intended to be given patentable weight.  It is suggested to remove the parenthesis. The value of 300-x is being interpreted to have patentable weight.
The phrase “exchange-coupled file” on the second to last line contains a typographical issue. It is suggested to state “exchanged-coupled film.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The phrase “the Pt-Mn sublayer has a thickness of 12 Å or more and 28 Å or less” on lines 8-9 of claim 1 and line 8 of claim 10 introduces new matter.  In order for the above claim feature to have support, both the full range of values being claimed and the range itself must have been recognized at the time of filing.  In the instant case, the original disclosure does not originally recognize the desire to have the thickness in the range of 12 Å to 28 Å.  While applicant discloses various values for the thickness in tables 1-3 and 5-7, none of these tables explain that applicant desires to have the thickness in the claimed range.  
As to Pt-Mn, the previously raised issue is still present in that applicant is reciting a range of values not originally contemplated.  For example, applicant is claiming that the Pt-Mn layer has a thickness of 12 Å or more and 28 Å or less.  While applicant points to Tables 1, 2, and 3 for support, none of the tables disclosed show the now claimed range of a thickness of 12 Å or more and 28 Å or less.  While applicant does disclose certain values within this range, such as 12, 14, 16, 18, etc… as seen for example in Table 1, applicant does not disclose thicknesses of 13, 15, and 17 for example.  Applicant does not originally contemplate the full range now being claimed because applicant does not originally identify such a range in the original disclosure, and because applicant does not disclose all of the values that such a range would include.  
The phrase “wherein a thickness ratio of the Pt-Cr sublayer to the Pt-Mn sublayer is 9.7:1 to 24:1” on line 10 of claim 1 and lines 9-10 of claim 10 introduces new matter. Applicant is claiming that the thickness ratio of the Pt-Cr sublayer to the Pt-Mn sublayer is 9.7:1 to 24:1.  This feature introduces new matter for three reasons. 
Similar to above, applicant does not originally contemplate the above noted range.  While applicant is doing, and using Table 1 as an example, is dividing the values in a row, such as a 
The phrase “wherein a temperature of the exchanged-coupled file is 400°C or higher when a value of Hex/Hex0 is 0.5” on the last two lines of claim 1 and the phrase “wherein a temperature of the exchanged-coupled film is 400°C or higher when a value of Hex/Hex0 is 0.5” on the last two lines of claim 10 introduces new matter. 
1) The original disclosure does not define Hex0 or that Hex/Hex0 is 0.5, and that a temperature of the exchanged coupled film is at 400°C or higher at this ratio.  The Examiner acknowledges Figure 16 and its corresponding disclosure, but none of the graphs show an Hex/Hex0 is 0.5 for temperatures of 400°C or higher.  While certain curves pass through an Hex/Hex when this ratio is 0.5, none of them are at 400°C when they reach this ratio, and none of them remain at this temperature at this ratio.  In the above, applicant is stating that the temperature for the exchanged coupled film is 400°C or higher when a value of Hex/Hex0 is 0.5, and thus applicant is reciting that the temperature for the film is 400°C and every reasonably temperature above this when the above ratio is 0.5.  However, Figure 16 does not disclose the vast majority of temperatures that the above phrase is now claiming, and the film is in fact only disclosed to be at a single temperature above 400°C for three of the film configurations (three of the curves).  As such, the above phrase introduces new matter because the original disclosure does not disclose the above phrase for all reasonable temperatures included in the above 400°C or greater phrase.
2) Based on Figure 16, only three specific film configurations allow for a temperature of the film to be over 400°C and where Hex/Hex0 is 0.5.  However, applicant is also claiming specific thicknesses for the various sublayers, such as how the Pt-Mn sublayer has a thickness between 12 Å or more and 28 Å or less. Figure 16 however only discloses the temperature at issue for a Pt-Mn of 20 Å.  As such, in the combination, the above phrase introduces new matter because applicant does not originally disclose the above temperature at the above ratio for the full claimed range of 12 Å or more and 28 Å or less for the thickness of the Pt-Mn sublayer.  The same issue also exists for the recitation of the thickness ratio of the Pt-Cr sublayer to the Pt-Mn sublayer is 9.7:1 to 24:1.  As such, the above phrase introduces new matter.
As to Claim 12,
The phrase “wherein a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher” on lines 1-3 introduces new matter.
1) Applicant points to Tables 5-7 for support for the above claim feature. However, the original disclose does not disclose the above temperature range as such a range, as claimed, would include 500 °C.  However, for each table, the value for Tb that Hex vanishes is greater than 500 °C, and not 500 °C.  As such, this phrase introduces new matter.
2) Applicant is reciting that the temperature at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher is a broader condition then what was originally disclosed.  For example, Table 5 requires that in order for Tb to disappear for temperatures higher than 500 °C, the Pt-Cr layer must have a thickness of 280 Å and the Pt-Mn layer must have a thickness of 20 Å.  The original disclosure does not state that it is sufficient to have the Pt-Mn layer have a thickness of 20 Å as is now claimed.  For example, applicant’s recitation would not reasonably include any thickness for the Pt-Cr layer, but this was not originally disclosed or contemplated.  As such, the above recitation introduces new matter.
As to Claims 2, 3, 5-8, 11, and 12,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5-8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 10,
The phrase “the X-Mn sublayer” on the third to last line is indefinite. Applicant no longer recites an X-Mn sublayer, and the difference and relationship between this layer and the Pt-Mn layer previously recited is unclear.  Applicant has changed the X-Mn sublayer to a Pt-Mn sublayer on line 2 of the claim, and thus applicant intends the X-Mn sublayer to be the same layer as the Pt-Mn sublayer, but both layers are nevertheless recited and applicant is using two different claim recitations to refer to the same layer. As such, the above phrase is indefinite as no X-Mn sublayer is previously recited and as such it is unclear what X-Mn sublayer applicant is referring to, and because the difference and relationship between this layer and the Pt-Mn layer previously recited is unclear.
The phrase “wherein a temperature of the exchanged-coupled file is 400°C or higher when a value of Hex/Hex0 is 0.5” on the last two lines of claim 1 and the phrase “wherein a temperature of the exchanged-coupled film is 400°C or higher when a value of Hex/Hex0 is 0.5” on the last two lines of claim 10 is indefinite. The original disclosure is completely silent as to what Hex0 is, and as such, it is unclear what values or feature Hex0 is intended to represent.  Thus, the metes and bounds on what Hex0 represents, and what values can be said to reasonably meet the Hex0 requirement is unclear and undefined, and thus indefinite.  
As to Claims 2, 3, 5-8, 11, and 12,


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335).
As to Claims 1 and 10,

    PNG
    media_image1.png
    606
    469
    media_image1.png
    Greyscale

Saito discloses a magnetoresistive element including an exchange coupled film and a magnetic free layer (1) (Paragraph [0002]), the exchange-coupled film including an antiferromagnetic layer (4) composed of a Pt-Cr-Mn sublayer (15) and an Pt-Mn sublayer (14), the Pt-Cr-Mn sublayer and the Pt-Mn sublayer being stacked; and a pinned magnetic layer (3) (Paragraphs [0107]-[0109],[0111],[0114] / note Saito discloses that the sublayers may have different materials (paragraph [0114]) and where one layer may be Pt-Mn (Paragraph [0108] and the other may be X-Mn-X’ where X can be Pt and X’ can be Cr in paragraphs [0111], [0113]), 
Saito does not disclose using Pt-Cr instead of Pt-Cr-Mn and therefore does not disclose an antiferromagnetic layer  composed of a Pt-Cr sublayer and an Pt-Mn sublayer, a thickness ratio of the Pt-Cr sublayer to the Pt-Mn sublayer is 9.7:1 to 24:1, wherein the Pt-Cr layer has a thickness of (300-x) Å where x (Å) is a thickness of the Pt-Mn sublayer of the antiferromagnetic layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include replacing the Pt-Cr-Mn layer with a Pt-Cr layer to therefore disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an Pt-Mn sublayer (where X is Pt or Ir), and wherein a temperature of the exchange-coupled file/film is 400°C or higher when a value of Hex/Hex0 is 0.5 given the above disclosure and teaching of Yoshikawa in order to advantageously utilize an art recognized equivalent material for the antiferromagnetic layer (MPEP 2144.06), and in order to advantageously reduce the cost of the device and the complexity of the manufacturing of the device by reducing the number of elements used for one of the layers of the antiferromagnetic layer.
While the above prior art disclosure discloses the claimed thickness ranges and ratio, the Examiner further notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include optimizing the thicknesses of the layers to include a thickness ratio of the Pt-Cr sublayer to the Pt-Mn sublayer is 9.7:1 to 24:1, wherein the Pt-Cr layer has a thickness of (300-x) Å where x (Å) is a thickness of the Pt-Mn sublayer of the antiferromagnetic layer given the above disclosure and teaching of Saito and Yoshikawa  because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A), and in order to utilize a sensor that has been sized to allow it to fit within a designated space along with the related circuitry when space is limited and to ensuring that the sensor is properly sized so that 
(Note: While Saito is stated to disclose “wherein a temperature of the exchange-coupled file/film is 400°C or higher when a value of Hex/Hex0 is 0.5,” for the reasons stated above, the prior art combination of Saito in view of Yoshikawa further discloses this feature due to the even closer overall structure of the prior art combination to that of applicant, and as such, this feature is a property of the system).
As to Claim 2,
Saito discloses the pinned magnetic layer is a self-pinned layer including a first magnetic sublayer, intermediate sublayer, and second magnetic sublayer which are stacked (Paragraph [0105] / note because the layer is a pinned layer it is reasonably self-pinned).
As to Claim 3,
Saito discloses the thickness of the Pt-Cr sublayer is greater than the thickness of the Pt-Mn sublayer (Figure 2  / note layer 15 is thicker than layer 14).
As to Claims 5 and 6,
Saito discloses it is known to use different percentages for the various elements used to form the antiferromagnetic layers (Paragraphs [0120], [0124]).
Saito in view of Yoshikawa does not disclose the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 45 atomic% to 62 atomic%), the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 50 atomic% to 57 atomic%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito in view of Yoshikawa to include the Pt-Cr sublayer has a composition 
As to Claim 7,
Saito discloses a base layer (22) next to the antiferromagnetic layer, wherein the base layer is made of Ni-Fe- Cr (Figure 12 / note that layer 22 is next to everything in Figure 12 in that it is near all of the layers), (Paragraph [0187]), (Paragraph [0052]).
As to Claim 8,
Saito discloses a free magnetic layer (1), the exchange-coupled film and the free magnetic layer being stacked (Figure 2), (Paragraph [0096]).
As to Claim 11,
Saito in view of Yoshikawa discloses forming the Pt-Cr sublayer by a process for co-sputtering Pt and Cr (Paragraph [0127]).
As to Claim 12,
Saito in view of Yoshikawa discloses a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher (note that this feature is a property of the system as the combination discloses a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858